Citation Nr: 0029558	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

j. Horrigan, Counsel


INTRODUCTION

The veteran had active service from October 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO denying service connection for the residuals of a low back 
injury.  This issue is before the Board for appellate 
consideration at this time.  


REMAND

The veteran has asserted that he currently has low back 
disability as a result of an injury to a nerve in his low 
back sustained during an appendectomy performed while he was 
in service.  

Review of the service medical records reveals that the 
veteran underwent an appendectomy at a service medical 
facility in January 1952, but the service medical records 
make no reference to any nerve damage or injury to the low 
back at that time.  The service medical records otherwise 
contain no reference to any back disability and the veteran's 
spine was evaluated as normal on his November 1955 
examination prior to discharge from the service.  

Private clinical records reveal outpatient treatment in early 
December 1998 for low back pain.  It was noted that the 
veteran gave a history of back pain since he received a 
spinal anesthetic during service.  VA clinical records also 
reflect outpatient treatment later in December 1998 for low 
back pain.  During this treatment the veteran was noted to 
have been in an automobile accident two days prior to 
treatment.  X-rays of the lumbar spine showed marginal 
osteophytes in the lumbar spine, both anteriorly and 
laterally.  

The above evidence indicates that the veteran currently has 
low back disability, including osteoarthritis of the lumbar 
spine.  While the service medical records contain no record 
of any injury to the veteran's low back during service, he is 
competent to state that such an injury occurred during his 
period of service.  The Board is of the opinion that a VA 
examination is in order.  

In view of the foregoing, this case REMANDED to the RO for 
the following actions:  

1. The RO should afford the veteran a VA 
orthopedic examination to ascertain 
the etiology of all current low back 
pathology.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that he can review the pertinent 
clinical records in detail.  The 
examiner should state that he has 
reviewed the claims folder in his 
examination report.  At the conclusion 
of the examination and after a 
complete review of the evidence, the 
examining physician should render a 
medical opinion as to whether it is at 
least as likely as not that the 
veteran's current low back disability 
is due to an injury sustained during 
his January 1952 inservice 
appendectomy, or is otherwise related 
to service.  

2. Then, the RO should review the 
veteran's claim for service connection 
for the residuals of a low back 
injury.  If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given a reasonable opportunity to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


